DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Heacock et al. (US 2020/0110036).
Heacock et al. disclose the following claimed limitations:
* Re clm 1, a colored sheet for coloring an object by adhesion to the object, the
colored sheet (Abst, figs 1-4);
* a sheet-shaped support body/360, 460/ (para 0082,0095, figs 3& 4);
* a thin film/260, 360, 460/ that is peelably held on the sheet-shaped support body and serves as a base material of an adhesive sheet which is to be adhered to the object (paras 0011, 0015, 0066, 0078, 0077, 0082, 0091, 0095, figs 1-4)
	* a restriction layer/releasing layer, 320/ that is disposed on the thin film and contains spherical microparticles/322, 422/;
	* a colored layer that is disposed on the restriction layer and contains a larger number of
acicular microparticles/342, 452/ than a number of acicular microparticles contained in the restriction layer.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Heacock et al. (US 2020/0110036) in view of Motoyanagi et al. (US 2018/0257333).
Heacock et al. disclose all of the claimed limitations except for the following:
* Re clm 2, wherein the restriction layer is white.
Motoyanagi et al. disclose the following:
* Re clm 2, wherein the restriction layer/thermally expansive layer, 13, 23/ is white (paras 0032, 2C, 7, 8).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to utilize wherein the restriction layer is white. taught by Motoyanagi et al. into Heacock et al. for the purpose of providing a surface having an excellent smoothness.  



7.	Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Heacock et al. (US 2020/0110036). 
Heacock et al. disclose the following:
 * Re clm 3, wherein the thin film has a film/perforated discs/ thickness selected within a range from 0.25-2 mm (paras 0120, 0135, 0136).
Heacock et al. does not disclose the following:
* Re clm 3, wherein the thin film has a film thickness selected within a range from 50 nm to 400 nm, inclusive.
However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to utilize wherein the thin film has a film thickness selected within a range from 50 nm to 400 nm, inclusive, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.   In re Aller, 105 USPQ 233. Range
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to utilize wherein the thin film has a film thickness taught by Heacock et al. for the purpose of proving a color changeable film. 
Communication With The USPTO
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTAL FEGGINS whose telephone number is (571)272-2254. The examiner can normally be reached M-F 930-530pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KRISTAL FEGGINS/Primary Examiner, Art Unit 2853